UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7643



DANNY LAMONT YARBOROUGH,

                                              Plaintiff - Appellant,

          versus

DOCTOR LE; JOSEPH LOFTON; S. D. STEWART,

                                             Defendants - Appellees.



                            No. 95-7682



DANNY LAMONT YARBOROUGH,

                                              Plaintiff - Appellant,

          versus

JOSEPH LOFTON; TED     SMILEY; LYNN PHILLIPS;
FINESSE G. COUCH,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-774-5-H, CA-95-834-CT-H)


Submitted:   January 11, 1996             Decided:   January 25, 1996
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Danny Lamont Yarborough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated cases Appellant appeals from the dis-
trict court's orders denying relief on his 42 U.S.C. § 1983 (1988)

complaints. We have reviewed the records and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Yarborough v. Le, No. CA-95-
774-5-H; Yarborough v. Lofton, No. CA-95-834-CT-H (E.D.N.C., Sept.

25, 1995; Oct. 10, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2